Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 8, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160846(25)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                     SC: 160846
  v                                                                  COA: 350364
                                                                     Wayne CC: 15-006895-FC
  CHRISTOPHER REMINGTON LAWRENCE,
             Defendant-Appellant.
  _______________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to file an amended
  application for leave to appeal is GRANTED. The amended application will be accepted
  for filing if submitted on or before August 3, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 8, 2020

                                                                               Clerk